—Judgment, Supreme Court, New York County (Jay Gold, J., at hearing; Ronald Zweibel, J., at jury trial and sentence), rendered October 25, 1994, convicting defendant of criminal possession of a controlled substance in the third degree and two counts of criminally using drug paraphernalia in the second degree, and sentencing him to concurrent terms of 1 to 3 years, 1 year, and 1 year, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police had reasonable suspicion to detain defendant (see, People v Martinez, 80 NY2d 444). The chain of events permitted the inference that defendant had been involved in throwing rocks from the roof at the police, and justified the police detention of defendant as he attempted to flee into the apartment, whereupon the police saw contraband in open view. Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.